Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the 03/15/2022 Non-Final Office Action, claims 18-36 and 51 were pending. Claims 18-36 and 51 were rejected.
In the Applicant’s 06/15/2022 Reply, claims 21, 24, 29, and 33 were amended. Claims 57-60 were added. Claims 36 and 51 were canceled.
Claims 21-35 and 57-60 remain pending.

Remarks and Amendments
	Claims 18-21, 24, 26, 29, and 31-33 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5-14  of U.S. Patent No. 10,493,057 B2 (issued 12/03/2019):

    PNG
    media_image1.png
    582
    685
    media_image1.png
    Greyscale

	The Applicant argues that US10493057B2 teaches methods of treatment of prevention of platelet aggregation and/or thrombus formation which are patentably distinct from the claimed compositions. This argument does not speak to the merits of the rejection, which is an obviousness type double patenting rejection based on anticipation. The present application is not a divisional application of U.S. App. No. 15/580933 (US10493057B2) and does not enjoy the safe harbor provision of 35 U.S.C. 121. This rejection is maintained.
Claims 18-36 and 51 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-43 of U.S. Pat. No. 10,575,521 B2 (issued 03/03/2020). 
This rejection is withdrawn, because 35 U.S.C. 121 precludes a double patenting rejection of the present claims over the patent resulting from the originally restricted inventions, i.e., US10575521B2. This rejection is withdrawn.  
	Claims 18-21, 23, 24, 27, 28, 29, 32, 33, and 35 were rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by avocados Moreno, et al., J. Agric. Food Chem., 51:2216 (2003); Dabas, et al., Current Pharmaceutical Design, 19:6133 (2013); Vinha, et al., Journal of Agricultural Science, 5:12 (2013):

    PNG
    media_image2.png
    695
    689
    media_image2.png
    Greyscale

	The Applicant amended the claims to require a pharmaceutical composition “comprising:  a pharmaceutical that is not avocado; an isolated inhibitor compound of the formula: 
    PNG
    media_image3.png
    65
    408
    media_image3.png
    Greyscale
. . .and a pharmaceutically acceptable carrier.” The amendment appears to exclude avocado and require an isolated compound, not disclosed in Moreno. This rejection is withdrawn.
	Claims 18-21, 23, 24, and 26-28 were rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by avocados Olaeta, et al., Proceedings VI World Avocado Congress, pp. 1-8, Chile 12 to 16 November 2007; Dabas, et al., Current Pharmaceutical Design, 19:6133 (2013); Vinha, et al., Journal of Agricultural Science, 5:12 (2013):

    PNG
    media_image4.png
    269
    690
    media_image4.png
    Greyscale

	The Applicant amended the claims to require a pharmaceutical composition “comprising:  a pharmaceutical that is not avocado; an isolated inhibitor compound of the formula: 
    PNG
    media_image3.png
    65
    408
    media_image3.png
    Greyscale
. . .and a pharmaceutically acceptable carrier.” The amendment appears to exclude avocado and require an isolated compound, not disclosed in Olaeta. This rejection is withdrawn.
Claims 18-35 were rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more:

    PNG
    media_image5.png
    491
    689
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    850
    624
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    245
    626
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    548
    626
    media_image8.png
    Greyscale

	The Applicant amended the claims to require a pharmaceutical composition “comprising:  a pharmaceutical that is not avocado; an isolated inhibitor compound of the formula: 
    PNG
    media_image3.png
    65
    408
    media_image3.png
    Greyscale
. . .and a pharmaceutically acceptable carrier.” This rejection is withdrawn, because the rejection fails to consider the claims as amended. 
	The Applicant argues that claims 21-35 and 57-60 are not nature based but drawn to certain acetogenin compounds in isolated form and not in natural form. (Reply, p. 11). The current guidance for subject matter eligibility analysis under 35 U.S.C. 101 is described in MPEP 2106. Step 2A1 asks whether the claim recites a judicial exception. In this case, the claims recite nature-based product judicial exceptions represented by the claimed compounds produced by avocado. The claims require these compounds to be isolated, however, there is no evidence presented or relied upon indicating the isolated compounds possess any markedly different characteristics as compared to the same compounds within the avocado. (MPEP 2106.04(c)). In other words, the isolation of the natural compounds does not result in markedly different characteristics to those compounds, which retain their chemical identity regardless of isolation. 
	The Applicant argues the claimed compositions exhibit synergistic effects in partially purified mixtures. (Reply, p. 12). While synergy may be interpreted as a markedly different characteristics sufficient to overcome the 101 rejection, the specification does not demonstrate synergy commensurate in scope with the claims.
	Claim 24 was objected to for reciting “claim 28.” The Applicant amended claim 24 by removing “claim 28,” obviating this objection which is withdrawn.

Rejections
35 U.S.C. 101: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-35 and 57-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. 
Step 1:  Claims 21-35 and 57-60 recite compounds and compositions of matter, thus, the claims fall into a statutory category of invention under 35 U.S.C. 101.
	Step 2A1:  The claimed compositions comprise a compound of the formula: 
    PNG
    media_image3.png
    65
    408
    media_image3.png
    Greyscale
, indicated to be a naturally occurring compound produced by avocados, i.e., a nature based product limitation. (Specification, [0050]-[0063]). When, as here, a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation. 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed in terms of structure, function, and/or other properties, and are evaluated on what is recited in the claim. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. MPEP 2106.04(c)(II). 
The first step in the analysis requires selecting the appropriate natural counterparts to the claimed nature-based products. The appropriate natural counterpart to the claimed isolated compounds is the compounds as found in avocados, their natural state. The second step in the analysis requires identifying appropriate characteristics to compare. In this case, the appropriate characteristics pertain to the chemical nature of the compounds, which ultimately determines bioactivity. When the claimed compounds are compared to the same compounds within avocados, there is no evidence of any markedly different characteristics in the chemical nature of these compounds whether inside of or isolated from an avocado. Furthermore, while these compounds are contained within pharmaceutical compositions (claims 21-23, 57), food compositions (claims 24-28, 58), and personal care compositions (claims 29-32, 59), and cleaning compositions (claims 33-35, 60), their chemical nature presumably remains unchanged. 
	Claims 23, 28, 32, and 35 require at least one compound in addition to the claimed avocado compounds. Where the claim is to a nature-based product produced by combining multiple components (e.g., a claim to "a probiotic composition comprising a mixture of Lactobacillus and milk"), the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts (MPEP 2106.04(c)(I)(A), unless the combination cannot be found in nature, in which case the closest counterpart may be the individual nature-based components of the combination. (MPEP 2106.04(c)(II)(A). For example, assume that applicant claims an inoculant comprising a mixture of bacteria from different species, e.g., some bacteria of species E and some bacteria of species F. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature); Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (although claimed as a pair, individual primer molecules were compared to corresponding segments of naturally occurring gene sequence). Id. 
	In this case, avocados are known to contain at least ascorbic acid of the claimed additional compounds. Thus, the appropriate natural counterpart to the claimed isolated avocado compounds and another of the required compounds is the compounds as found in avocados, their natural state. The appropriate characteristics pertain to the chemical nature of the compounds, which ultimately determines bioactivity. When the claimed compounds are compared to the same compounds within avocados, there is no evidence of any markedly different characteristics in the chemical nature of these compounds whether inside of or isolated from an avocado.
	Claim 26 includes food in addition to the claimed isolated avocado compounds, e.g., fish, itself a natural product. Again, there is no evidence of any markedly different characteristics to the claimed isolated avocado compounds or fish. The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, the Applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart.
	Claim 31 formulates the claimed isolated avocado compounds into, e.g., creams, gels, powders, lotions, etc. The isolated avocado compounds would be expected to retain their chemical structure and function when incorporated into the personal care composition. In addition, the specification presents no evidence of any markedly different characteristics to the claimed isolated avocado compounds resulting from their formulation into personal care compositions. 
	Accordingly, claims 21-35 and 57-60 are drawn to judicial exceptions.
Step 2A2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional element(s) demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. In order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. (MPEP 2106.04(d)(2)). 
Each of claims 21-35 and 57-60 are drawn to compositions which do not include limitations imposing any particular use of or application of the claimed judicial exceptions, such as a particular treatment or prophylaxis. Accordingly, the compounds and compositions of claims 18-35 do not contain additional elements that result in a practical application of the claimed acetogenins, because these claims are drawn to compositions rather than applications of the compositions.
Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
The search for an “inventive concept” as required by the Supreme Court in Alice is not the search for a “patentable invention” (which includes satisfying §§ 102, 103 and 112, in addition to 101). An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981. Instead, an "inventive concept" is furnished by an element or combination of elements recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
In this case, the claimed judicial exceptions occur within pharmaceutical compositions (claims 21-23, 57), food compositions (claims 24-28, 58), and personal care compositions (claims 29-32, 59), and cleaning compositions (claims 33-35, 60). Formulating avocado extracts into various compositions represents well-understood, routine, and conventional practice. For example, Requejo-Tapia, “INTERNATIONAL TRENDS IN FRESH AVOCADO AND AVOCADO OIL PRODUCTION AND SEASONAL VARIATION OF FATTY ACIDS IN NEW ZEALAND-GROWN cv. HASS,” Massey University, Palmerston North (1999) explains that avocado extracts are commonly used in the food industry, due to its clarity, taste, oxidative stability, odor, and nutritional value. (pp. 47-50). Likewise, avocado extracts are commonly used in both the pharmaceutical and cosmetic industries, for example, for its skin penetration, sunscreening properties, emollient properties, and skin healing properties for use in cleansing creams, lipsticks, moisturizers, hair conditioners, suntan lotions, bath oils, and makeup bases. (p. 51). Accordingly, none of these elements transform the claims into something more than the judicial exceptions. 
Claims 22, 25, 30, and 34 recite the isolated avocado compounds in a specific amount. Modifying the concentration of a product/composition has been found to be insufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).
Claims 23, 28, 32, and 35 require at least one compound in addition to the claimed isolated avocado compounds. Additional compounds are well understood, routinely, and conventionally used in formulating avocado products. For example, US20090258841A1 teaches avocado skin compositions that include additives such as ascorbic acid and benzoic acid as antioxidants or antimicrobials. ([0086]-[0087]). 

35 USC 112, second paragraph:  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-23 and 57 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 21 recites “A pharmaceutical composition comprising: a pharmaceutical that is not avocado; an isolated inhibitor compound. . .; and a pharmaceutically acceptable carrier.” The transitional term “comprising” is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). This open-ended language contradicts the attempted exclusion of avocado, because it is unclear that avocado is excluded considering “comprising” continues to encompass any and all unrecited elements, including avocado. Furthermore, the composition is written to include three components, (1) a pharmaceutical that is not avocado; (2) an isolated inhibitor compound; (3) pharmaceutically acceptable carrier. However, the specification never mentions or refers to any “pharmaceutical that is not avocado,” therefore, it is unclear whether the Applicant intended to claim a three component pharmaceutical composition and if so whether any support exists for the “pharmaceutical that is not avocado,” or if the Applicant merely intended to claim a pharmaceutical composition comprising an isolated inhibitor compound and pharmaceutically acceptable carrier, wherein the composition is not an avocado. 

Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 21, 24, 26, 29, 31-33, and 57-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5-14  of U.S. Patent No. 10,493,057 B2 (issued 12/03/2019). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-3 and 5-14 of US10493057B2 recite methods of treatment utilizing compounds and compositions anticipating those of the present claims. Claims 1-3, 5, and 8-14 of US10493057B2 recite Acetogenin 2, 
    PNG
    media_image9.png
    97
    608
    media_image9.png
    Greyscale
, a racemate containing the compound of present claims 21-35 and 57-60 and also anticipates present claim 18, wherein R is H; A is O; n and m are 1. Claims 1-3, 6, and 8-14 of US10493057B2 recite Acetogenin 3, 
    PNG
    media_image10.png
    97
    608
    media_image10.png
    Greyscale
, a racemate containing the compound of present claim 20 and anticipates present claim 18, wherein R is H; A is O; n and m are 1.
	Claims 9-13 of US10493057B2 recite a composition comprising an Acetogenin of claim 1 with a pharmaceutically acceptable carrier, anticipating present claim 21. Claim 12 of US10493057B2 describes a composition comprising an Acetogenin of claim 1 with a salt or sugar, reasonably interpreted as food products or even as confectionary products, thereby anticipating present claims 24, 26, 57, and 58. 
	Claims 9-13 of US10493057B2 recite a composition comprising an Acetogenin of claim 1 with a pharmaceutically acceptable agent (carrier, excipient, enhancer, solvent, diluent, adjuvant, additive) configured in a tablet, pill, granule, powder, cachet, solution, suspension, emulsion, syrup, aerosol, gelatin capsule, or powder, encompassing a “personal care product” and “cleaning product,” thereby anticipating present claims 29, 31-33, 59, and 60. 

Conclusion
Claims 21-35 and 57-60 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655